726 S.E.2d 178 (2012)
STATE
v.
Bryant Lamont BOYD.
No. 354PA11-1.
Supreme Court of North Carolina.
June 13, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Andrew DeSimone, Assistant Appellate Defender, for Boyd, Bryant Lamont.
James R. Woodall, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 22nd of August 2011 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 13th of June 2012."